DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 
(figure 2) there are two element 160 and one of them is not pointing to the handle and should be removed
(Figure 2) Element 126 should be 128
(figure 5) Element 122 is pointing to wrong spot
(Figure 4) Element 152 is not in specification
(Figure 35,36) Element 560 is not in specification
(Figure 47, 48) Element 579 is not in specification
(Figure 44A) Element 560 is not in specification
Figures 63 and 64 mentioned in paragraph 143 of specification are not in the drawing
(Figure 8) Element 146 should be 142, Element 148 should be 140, Element 12 should be 148, Element 140 should be 146.
Taper of claim 30 is not specifically pointed out in drawing.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities:
Element 152 in drawing is not in specification
Element 560 in drawing is not in specification
Element 579 in drawing is not in specification
Element 560 in drawing figure 44a is not in specification
(Paragraph 143) Figures 63 and 64 mentioned are not provided in drawing
Element 626 is mentioned for locking projection and linkages
Elements 544A, 544B and 544C are not shown on drawing  
Appropriate correction is required.
Claim Objections
Claim 26 is objected to because of the following informalities: 
(Line 27) unlocked should be locked.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 calls 146 primary surface 146 and raised surface 148 in specification as first and second outward facing surfaces respectively. For purposes of examination, the examiner is calling the first and second outward facing surface respectively primary surface 146 and raised surface 148. (Lines 12, 17-19, 23) Claim calls primary surface 142 and raised surfaces 140 in specification as Third and fourth outward facing surfaces respectively. Second outward facing surface mentioned in claim is the third outward facing surface. For purposes of examination examiner is calling the second outward facing surface the third outward facing surface and calling the third and fourth outward facing surfaces respectively primary surface 142 and raised surface 140. (Line 21) a rear surface, an upper surface, and a pair of side surfaces are not clearly defined in drawing. For examination purposes the examiner is encompassing the surfaces to a generalized surface.

Regarding claim 2, the first outward facing surface mentioned in claim is the third outward facing surface. Primary surface 142 in specification is third outward facing surface. For purposes of examination, the examiner is calling the first outward surface mentioned Primary surface 142.

Regarding claim 3, the fourth outward facing surface mentioned is raised surface 140 in specification. For purposes of examination, the examiner is calling the fourth outward facing surface as raised surface 140.

Regarding claim 26, the claim mentions how the liner attachment assembly engages to a base attachment member but it is unclear how the attachments secure the liner because they are not shown in the drawing or mentioned in the specification. For purposes of examination, the examiner is considering the lower rod hooks mentioned to be part of the pants rod assembly.

Claims 4-14 and 27-33 are also rejected due to their dependency on indefinite claims 1-3 and 26.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Coene (Publication No. 20150021132).
Regarding claim 1, Coene discloses: A suitcase comprising: a base (Figure A) including: a first shell structure (Figure A) that includes a first side (Figure A) and a second side (Figure A) opposite the first side (Figure A), wherein the first shell structure (Figure A) has a first end (Figure A) and a (Figure A) opposite the first end  (Figure A) and wherein the first side (Figure A) has a first outward facing surface (Figure A) and a second outward facing surface (Figure A), wherein the second outward facing surface (Figure A) is offset a first fixed distance from the first outward facing surface (Figure A); a bottom portion (Figure A)connected to a first end (Figure A) of the first shell structure (Figure A) and configured to support the suitcase on a surface (solid surface of suitcase can lay on surface); a first interior void (Paragraph 42 lines 3-4, first interior void is area in first shell) defined by the first shell structure (Figure A) and the bottom portion (Figure A); and a lower latch recess (Figure B) located in the second outward facing surface (Figure A), wherein the lower latch recess (Figure B) has a rear surface, a lower surface, and a pair of side surfaces (Figure B, all sides of latch recess surface); a lid (Figure A) rotatably connected (Paragraph 42 line 5-6, the hinge allows for a rotable connection) to the base (Figure A), the lid (Figure A) including: a second shell structure (Figure A) including a third side (Figure A) and a fourth side (Figure A) opposite the third side (Figure A), wherein the second shell structure (Figure A) having a third end  (Figure A) and a fourth end  (Figure A) opposite the third end (Figure A) , wherein the third side (Figure A)  has a third outward facing surface  (Figure A) and a fourth outward facing surface (Figure A) , wherein the fourth outward facing surface (Figure A)  is offset a second fixed distance from the third outward facing surface  (Figure A) ; a top portion (Figure A) connected to the third end (Figure A) of the second shell structure (Figure A) ; and a second interior void (Paragraph 42 lines 3-4, second interior void is area in second shell) defined by the second shell structure (Figure A)and the top portion (Figure A); and an upper latch recess  (Figure B) located in the second outward facing surface (Figure A), wherein the upper latch recess  (Figure B) has a rear surface, an upper surface, and a pair of side surfaces (Figure B, all sides of latch recess surface); a latch assembly located  (Figure B, Paragraph 51, line 6) within the lower latch recess (Figure B) and the upper latch recess (Figure B), wherein the lower latch recess (Figure B) and the upper latch recess (Figure B) are (Page 6, lines 3-9), wherein when the suitcase is in a closed configuration, a perimeter of the latch assembly is located within a combined perimeter of the upper latch recess and lower latch recess (Figure B, the latch is located within the perimeter of the recess).

    PNG
    media_image1.png
    758
    1184
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    560
    706
    media_image2.png
    Greyscale

Figure A                                                                                       Figure B
Regarding claim 2, Coene discloses: The suitcase of claim 1, wherein the lid (Figure A) is free of openings that extend through the first outward facing surface into the second interior void ( Figure A, there are no openings or holes through the first outward facing surface).
Regarding claim 3, Coene discloses: The suitcase of claim 1, wherein the second outward facing surface (Figure A) extends along an entire perimeter (Figure A) of the base (Figure A), and wherein the fourth outward facing surface (Figure A) extends along an entire perimeter of the lid (Figure A).
Regarding claim 4, Coene discloses: The suitcase of claim 1, wherein the lid (Figure A) is rotatably connected to the base (Figure A) by at least one hinge (Paragraph 42 line 5-6).
Regarding claim 6, Coene discloses: The suitcase of claim 5, wherein the at least one hinge ( Figure D, 108) comprises at least two linkages (Paragraph 45, elements 166 and 168), wherein when the suitcase is in an open configuration (Figure D, suitcase opens about hinge 108), the at least one (Figure D, 108) defines a rotational axis (Figure D) and the rotational axis (Figure D) is located outside of a rear edge of the base (Figure D) and a rear edge of the lid (Figure D).

    PNG
    media_image3.png
    276
    426
    media_image3.png
    Greyscale

Figure D
Regarding claim 7, Coene discloses: The suitcase of claim 1, wherein the base includes a pair of wheel assemblies (Figure E), and wherein each wheel assembly (Figure E) is attached into a wheel recess (Figure E) formed in the base, wherein each wheel assembly (Figure E) includes a wheel housing (Figure E) and a wheel (Figure E).


    PNG
    media_image4.png
    624
    500
    media_image4.png
    Greyscale

Figure E

Regarding claim 9, Coene discloses: The suitcase of claim 7, wherein the bottom portion (Figure G ) of the base includes a tapered region (Figure G) between the pair of wheel assemblies (Figure G, 140), wherein the tapered region (Figure G) forms an angle within a range of 1 degree and 30 degrees (Figure G, the angle formed is acute and therefore can range between 1-30 degrees) when measured from a central portion of the bottom portion (Figure G) to a lower surface of the tapered region(Figure G).

    PNG
    media_image5.png
    520
    764
    media_image5.png
    Greyscale

Figure G
Regarding claim 10, Coene discloses: The suitcase of claim 1, wherein the base (Figure A) includes a second end surface (Figure A) along the second end ( Figure A) of the first shell structure (Figure A), and the lid (Figure A)includes a fourth end surface (Figure A) along the fourth end  (Figure A) of the second shell structure ( Figure A), and wherein when the suitcase is in a closed configuration, the second end surface (Figure A) and the fourth end surface (Figure A) are spaced apart from each other ( Figure A, at the point where the second end and fourth end meet when in the closed configuration, the fourth end surface extended upwards and the second end surface extended downwards. Since the surfaces don't overlap they are spaced apart).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132) in view of Long (Patent No. US2510643).
Regarding claim 5, Coene discloses: a suitcase with a lid attached to a base via a hinge.
Coene fails to discloses a portion of the at least one hinge is located in an upper hinge recess and a lower hinge recess, wherein the lower hinge recess is located in the second outward facing surface and the upper hinge recess is located in the fourth outward facing surface. Long teaches: The suitcase of claim 4, wherein a portion of the at least one hinge (Figure C) is located in an upper hinge recess (Figure C) and a lower hinge recess (Figure C), wherein the lower hinge recess (Figure C) is located in the second outward facing surface and the upper hinge recess (Figure C) is located in the fourth outward facing surface (The recess is located in the region the second and fourth outward facing surface are located).

    PNG
    media_image6.png
    668
    488
    media_image6.png
    Greyscale

Figure C
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Long to include a hinge recess on the base and lid to prevent damage to the hinge (Column 1 lines 57-63 and Column 2 lines 1-6).
Regarding claim 13, the suitcase of claim 12, wherein each rib of the plurality of ribs is spaced apart from each other by a distance within a range of 8 to 10 times a thickness of each rib.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results and have ribs of any thickness with any amount of space between each rib.
Regarding claim 14, Coene discloses a suitcase with a first and second interior volume. The suitcase of claim 1, wherein a first volume of the first interior void is within 10 percent of a second volume to the second interior void (Figure A, base and lid are approximately the same size and therefore first interior volume is within 10 percent of second volume).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results to have a base and lid of any volume ratio.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132) in view of Chang (Patent No. US6367602).
Regarding claim 8, Coene discloses: a suitcase with a wheel assembly.
Coene fails to disclose that each wheel housing includes an outward facing flange surface that is spaced outward a fixed distance from adjacent surfaces of the base around the wheel recess. Chang teaches: The suitcase of claim 7, wherein each wheel housing (Figure F) includes an outward facing flange (Figure F) surface that is spaced outward a fixed distance from adjacent surfaces (10) of the base around the wheel recess (Figure 5, the wheel assembly of Figure F in the wheel recess as shown in Figure 5).

    PNG
    media_image7.png
    686
    634
    media_image7.png
    Greyscale

Figure F
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Chang to have an outward facing flange to have a flat surface with easy accessibility to screw in the wheel assembly to the suitcase.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132) in view of Tonelli (Publication No. US 2006001729).
Regarding claim 11, Coene discloses: a lid and base that are hinged together so the suitcase can go back and forth from an open to closed position.
But Coene fails to disclose a suitcase wherein the second end surface includes a sealing rib that protrudes from the second end surface and the second end surface includes a channel that receives a gasket, and wherein when the suitcase is in the closed configuration, the sealing rib engages the gasket. Tonelli teaches: The suitcase of claim 10, wherein the second end surface includes a sealing rib (Figure H) that protrudes from the second end surface and the second end surface includes a channel (Figure H) that receives a gasket (Paragraph 20, lines 6-7), and wherein when the suitcase is in the closed configuration (Figure H), the sealing rib engages the gasket (Figure H).

    PNG
    media_image8.png
    452
    592
    media_image8.png
    Greyscale

Figure H
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Tonelli to include a gasket where when the suitcase is closed the sealing rib engages the gasket, thereby sealing any space between the lid and base preventing liquid from entering or exiting suitcase.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132) and Tonelli (Publication No. US 2006001729), as applied in claim 11, in view of Wiley (Patent No. US 3642168).
Regarding claim 12, Coene discloses a suitcase with a lid attached to a base.
But Coene fails to teach plurality of ribs that extend from a surface underneath the lower latch recess to an interior surface of the bottom portion. Wiley teaches: The suitcase of claim 1, wherein the base includes a plurality of ribs (710, 205, 206, 207) that extend from a surface underneath the lower latch recess to an interior surface of the bottom portion (Paragraph 2 lines 70-75, the ribs extend from exterior to interior surface of bottom portion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Wiley to include ribs to add strength to the sidewalls of the suitcase.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132) in view of Long (Patent No. US2510643).
Regarding claim 15, Coene discloses: A suitcase comprising: a base including: a first shell structure (Figure A) having a first side (Figure A) and a second side (Figure A) opposite the first side (Figure A), wherein the first shell structure (Figure A) has a first end (Figure A) and a second end (Figure A) opposite the first end (Figure A) and wherein the first side (Figure A) has a first outward facing surface (Figure A) and a second outward facing surface (Figure A), wherein the second outward facing surface (Figure A) is offset a first fixed distance from the first outward facing surface (Figure A);  a bottom portion  (Figure A) connected to a first end  (Figure A) of the first shell structure (Figure A); a first interior void (Paragraph 42 lines 3-4, first interior void is area in first shell) defined by the first shell structure (Figure A) and the bottom portion (Figure A); and a lower hinge recess (Figure B) located in the second outward facing surface (Figure A); a lid (Figure A) rotatably connected (Paragraph 42 line 5-6, the hinge allows for a rotable connection) to the base (Figure A), the lid(Figure A) including: a second shell structure (Figure A) including a third side (Figure A) and a fourth side (Figure A)opposite the third side (Figure A), wherein the second shell structure (Figure A) having a third end (Figure A) and a fourth end (Figure A) opposite the third end (Figure A), wherein the third side (Figure A) has a third outward facing surface (Figure A) and a fourth outward facing surface(Figure A) , wherein the fourth outward facing surface (Figure A) is offset a second fixed distance from the third outward facing surface (Figure A); a top portion (Figure A) connected to the third end (Figure A) of the second shell structure (Figure A); and a second interior void (Figure A) defined by the second shell structure (Figure A) and the top portion (Figure A); and a hinge assembly (108);  wherein the lid is rotatably connected to the base by the hinge assembly (Figure D), wherein the hinge assembly (Figure D) comprises at least two linkages (Paragraph 45, elements 166 and 168), and wherein when the suitcase is in an open configuration (Figure D, suitcase opens about hinge 108). The hinge assembly defines a hinge axis (Figure D), wherein the hinge axis (Figure D) is located outside of a rear edge of the base and a rear edge of the lid (Figure D).
But Coene fails to teach a hinge assembly at least partially received within the lower hinge recess. Long teaches: a hinge assembly at least partially received within the lower hinge recess (Figure C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a hinge with two linkages that allow the base and lid to be pivotally attached to each other.

Regarding claim 16, Coene discloses: a base and a lid with at least one hinge that connects the two.
But Coene fails to explicitly disclose: The suitcase of claim 15, wherein the hinge assembly is at least partially received in an upper hinge recess, wherein the upper hinge recess is located within the fourth outward facing surface.  Long teaches: the suitcase of claim 15, wherein the hinge assembly ( Figure C) is at least partially received in an upper hinge recess  ( Figure C), wherein the upper hinge recess (Figure C) is located within the fourth outward facing surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Long so the hinge assembly is at least partially received in an upper hinge recess to prevent damage to the hinge (Column 1 lines 57-63 and Column 2 lines 1-6).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132) and Long (Patent No. US2510643), as applied in claim 17, in view of Morszeck (Patent No. EP 3170421).
Regarding claim 17, Coene discloses: a hinge assembly that allows the lid and base pivotally connected to allow the suitcase to pivot open.
But Coene fails to disclose 3 hinge assemblies. Morszeck teaches: The suitcase of claim 15, wherein the hinge assembly comprises three hinge assemblies (Figure 2, 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to to have three hinges that are spaced out on the suitcase edge to increase the durability of a single hinge when opening and closing.

Claim 21 and 23-25 is rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132) in view of Long (Patent No. US2510643), Kotkins (Patent No. US2874401), and Tonelli (Publication No. US 2006001729).
Regarding claim 21, Coene discloses: A method for forming a suitcase, comprising: molding a base shell (Figure A), wherein the base shell (Figure A) has a plurality of lower latch recesses (Figure B), a base shell structure (Figure A), and a base interior void  (Paragraph 42 lines 3-4, base interior void is area in first shell), wherein the base shell (Figure A) includes a first side (Figure A) and a second side (Figure A) opposite the first side (Figure A), wherein the base shell (Figure A) has a first end (Figure A) and a second end (Figure A) opposite the first end (Figure A), and wherein the base shell (Figure A) includes a bottom portion (Figure A) connected to a first end (Figure A) of the base shell (Figure A); molding a lid shell (Figure A), wherein the lid shell (Figure A) has a plurality of upper latch recesses (Figure A), an lid shell structure (Figure A), and a lid interior void (Paragraph 42 lines 3-4, lid interior void is area in second shell); an lid shell structure (Figure A), and a lid interior void (Paragraph 42 lines 3-4, lid interior void is area in second shell); wherein the lid shell (Figure A) includes a third side (Figure A)and a fourth side (Figure A) opposite the third side (Figure A), wherein the third side (Figure A) has a third end (Figure A) and a fourth end (Figure A) opposite the third end (Figure A), and wherein the lid shell(Figure A)  includes a top portion (Figure A) connected to the third end (Figure A) of the lid shell (Figure A), placing the base shell (Figure A) and the lid shell (Figure A)adjacent each other, wherein the base interior void and the lid interior void are both facing the same direction (Paragraph 42 lines 3-4) ; placing a portion of a latch assembly (Figure B) (Figure B) ; securing the portion latch assembly (Figure B) to the lid using a third mechanical fastener (Paragraph 65 lines 3-7).
But Coene fails to teach: wherein the base shell has a plurality of lower hinge recesses, and wherein the base shell includes a plurality of upper hinge recesses, and wherein the lower hinge recess and the upper hinge recess are facing towards each other; placing a first portion of a hinge assembly into the lower hinge recess; placing a second portion of the hinge assembly into the upper hinge recess. Long teaches: wherein the base shell has a plurality of lower hinge recesses (Figure C), and wherein the base shell includes a plurality of upper hinge recesses (Figure C) , and wherein the lower hinge recess (Figure C) and the upper hinge recess (Figure C) are facing towards each other (Figure C, the recesses are open towards each other and are therefore facing each other); placing a first portion of a hinge assembly into the lower hinge recess (Figure C); placing a second portion of the hinge assembly into the upper hinge recess (Figure C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Long to have a lower and upper hinge recess that face each other to prevent damage to the hinge (Column 1 lines 57-63 and Column 2 lines 1-6).
But Coene fails to explicitly disclose: securing the first portion of the hinge assembly to the base using a first mechanical fastener; securing the second portion of the hinge assembly to the lid using a second mechanical fastener. Kotkins teaches: securing the first portion of the hinge assembly (Figure 1, 13) to the base (Figure 1, 11) using a first mechanical fastener (Figure 1, 22); securing the second portion of the hinge assembly (Figure 1, 17) to the lid using a second mechanical fastener (Figure 1, 22)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Kotkins to use a mechanical fasteners to secure the hinge assembly preventing the lid and base from coming apart.
But Coene fails to explicitly disclose a latch attached to the suitcase via mechanical fasteners. Tonelli teaches: wherein the first mechanical fastener, the second mechanical fastener (Figure 5 has pins 20 that go parallel through the attachment holes provided), and the third mechanical fastener are all oriented generally parallel to each other.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Tonelli to use mechanical fasteners parallel to each other to attach the wheel assemblies symmetrically to the suitcase, thereby preventing detachment of the wheel from the suitcase.
Regarding claim 23, Coene discloses: the method of claim 21, further comprising: attaching the portion of the latch assembly (Figure B, element 130) to a lid latch mount (Figure 3, 130b) prior to placing the portion of the latch assembly (Figure B) into the upper latch recess (Figure B), wherein the lid latch mount (Figure 3, 130b) includes a body member (Figure 3, 130) and a flange (Figure 3, 130c), wherein the flange extends on outward (Figure 3, 130c) from the body member (Figure 3, 130) and wherein the body member (Figure 3, 130)of the lid latch mount (Figure 3,  130b) is received within the upper latch recess (Figure B, Paragraph 59, lines 8-14).
Regarding claim 24, Coene disclose: the method of claim 23, further comprising: securing the lid latch mount (Figure 3, 130b) to the lid shell ( Figure A) with the third mechanical fastener that (Paragraph 65 lines 3-7).
Regarding claim 25, Coene discloses: the method of claim 24, wherein the first mechanical fastener is oriented generally parallel to the third side of the lid shell (Paragraph 65 lines 3-7, 148 is parallel to third side).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132), Long (Patent No. US2510643), Kotkins (Patent No. US2874401), and Tonelli (Publication No. US 20060017293) in view of Chang (Patent No. US6367602).
Regarding claim 22, Coene discloses a suitcase with a wheel assembly attached to a wheel recess.
But Coene fails to discloses: The method of claim 21, further comprising attaching a wheel assembly into a wheel recess on the base shell using a fourth mechanical fastener, wherein the fourth mechanical fastener is oriented generally parallel to the first mechanical fastener. Chang teaches: The method of claim 21, further comprising attaching a wheel assembly into a wheel recess (Figure 5, the wheel assembly of Figure F in the wheel recess as shown in Figure 5) on the base shell using a fourth mechanical fastener (Figure F), wherein the fourth mechanical fastener (Figure F) is oriented generally parallel to the first mechanical fastener (Figure F).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Chang to provide a space for the wheel assembly to fit onto the suitcase, and allow for the wheel assembly to not move or detach when the suitcase is being rolled around by the wheel assemblies.

Claim 34-35 is rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132) in view of Wang (Patent No. US 6,619, 448).
Regarding claim 34, Coene discloses: A suitcase comprising: a base (Figure A), the base including: a first shell structure (Figure A) having a first side (Figure A) and a second side (Figure A) opposite the first side (Figure A), wherein the first shell structure (Figure A) has a first end (Figure A) and a second end (Figure A) opposite the first end (Figure A) and wherein the first side(Figure A) includes a first outward facing surface (Figure A) and a second outward facing surface (Figure A), wherein the second outward facing surface (Figure A) is offset a first fixed distance from the first outward facing surface (Figure A); a bottom portion (Figure A)connected to a first end (Figure A) of the first shell structure (Figure A); a first interior void (Paragraph 42 lines 3-4, lid interior void is area in second shell) defined by the first shell structure (Figure A) and the bottom portion (Figure A); a lid (Figure A) rotatably connected (Paragraph 42 line 5-6, the hinge allows for a rotable connection) to the base (Figure A), the lid (Figure A) including: a second shell structure (Figure A) having a third side (Figure A) and a fourth side (Figure A) opposite the third side(Figure A) , the second shell structure (Figure A)having a third end (Figure A) and a fourth end (Figure A)opposite the third end (Figure A); wherein the second shell structure (Figure A) has a third outward facing surface (Figure A) and a fourth outward facing surface (Figure A), wherein the fourth outward facing surface (Figure A) is offset a second fixed distance from the third outward facing surface (Figure A); a top portion (Figure A) connected to the third end (Figure A) of the second shell structure (Figure A); and an extendable trolley handle (Figure A).
But Coene fails to disclose: the trolley handle including: a pair of nested extrusion assemblies, wherein each extrusion assembly includes a major extrusion and a minor extrusion, wherein the minor extrusion is nested within a central opening of the major (20) including: a pair of nested extrusion assemblies (Figure I shows the exploded view of extrusion assembly able to be nested into each other), wherein each extrusion assembly includes a major extrusion (Figure I) and a minor extrusion (Figure I) , wherein the minor extrusion (Figure I) is nested (Figure I) within a central opening of the major extrusion (Figure I) , and slidably engaged with the major extrusion (Column 4 lines 27-32) ; and a grip (is the entire handle assembly that allows the user to have a grip on the suitcase) connected to the minor extrusion (Figure I) of each extrusion assembly (Figure I), wherein the grip (20) includes a release button ( Figure J, 223) that when pressed actuates a rack ( Figure J, 52) and pinion gear assembly (Figure J, 68) located within the grip (is the entire handle assembly that allows the user to have a grip on the suitcase) to allow the trolley handle to extend; and wherein the rack (Figure J, 52) and pinion gear assembly (Figure J, 68) includes a pair of rack gear members (52, each assembly has a rack in each tube on each side of the gripping portion of handle) , wherein each rack gear member (Figure J, 52) includes an engaging member that contacts a portion of the release button (Figure J, 223), a rack gear portion (Figure J, 52), wherein each rack gear (Figure J, 52) engages a pinion gear  (Figure J, 68)to equalize movement of the rack gear members (Figure J, 68)and wherein the engaging member has a first angled surface that engages the release button, wherein the first angled surface includes a compound angle relative to an upper surface of the base member (Column 2 lines 65-37 and Column 3, 1-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Wang to have a retractable handle with an engaging button, rack, and gear, so that the handle can be retracted when not in use and pulled out to the appropriate length when it was needed.
Regarding claim 35, Coene disclose a suitcase with a retractable handle.
But Coene fails to explicitly disclose the gears, extrusions, and mechanisms that allow the handle assembly to extend and detract. Wang teaches: The suitcase of claim 34, wherein each rack gear member (Figure J, 52, 68) further includes a transmitting member (Figure J, 23, 24, 25, 72, 62) at an end opposite the rack gear member (Figure J, 52), wherein the transmitting member has a second angled surface that contacts a third angled surface on an activating member, wherein the activating member disengages a locking mechanism for the trolley handle assembly (Column 2 lines 65-37 and Column 3, 1-3, At least one angled surface means there can be multiple angled surfaces that disengage the locking mechanism).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Wang to have activating member disengaged from the locking mechanism in the handle assembly to allow the handle to stay upright at the length that it is locked in at.

Claims 26-31, 33 is rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132) in view of McGraw (Patent No. 3,861,504) and Reinhold (Patent No. EP2412493).
Regarding claim 26, Coene discloses: A suitcase comprising: a base (Figure A) including: a first shell structure (Figure A) having a first side (Figure A) and a second side opposite (Figure A) the first side (Figure A), the first shell structure (Figure A) having a first end (Figure A) and a second end opposite (Figure A) the first end (Figure A); a bottom portion(Figure A)  connected to the first end (Figure A) of the first shell structure (Figure A) and configured to support the suitcase on a surface(Figure A) ; a first interior void  (Paragraph 42 lines 3-4, first interior void is area in first shell)defined by the first shell structure (Figure A) and the bottom portion (Figure A); and a lower latch recess (Figure A) located within the second outward facing surface (Figure A), wherein the lower latch recess (Figure A) has a rear surface, a lower surface, and a pair of side surfaces (Figure B, all sides of latch recess surface); a lid (Figure A) rotatably connected  (Paragraph 42 line 5-6, the hinge allows for a rotable connection) to the base (Figure A), the lid (Figure A) including: a second shell structure (Figure A) having a third side (Figure A) and a fourth side (Figure A) opposite the third side (Figure A), the second shell structure (Figure A) having a third end (Figure A) and a fourth end (Figure A); a top portion (Figure A) connected to the third end (Figure A) of the second shell structure (Figure A); and a second interior void (Paragraph 42 lines 3-4, second interior void is area in second shell) defined by the second shell structure (Figure A) and the top portion (Figure A); 
Coene fails to disclose an interior liner. McGraw teaches: and an interior liner (Figure 2, element 15) releasably secured to either the base shell within the first interior void or (Figure 2, interior area of base 10) within the second interior void, wherein the interior liner includes at least one storage cavity (Figure 3, the liner unzips to form a cavity) recessed from an upper surface of the interior liner (Figure 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of McGraw to include a removable liner with its own storage cavity such that the liner can easily be removed while keeping all of the contents in the liner together.
Coene fails to disclose:  a liner attachment assembly that releasably engages a base attachment member, wherein the liner attachment assembly is permanently attached to the interior liner and the base attachment member is permanently attached to an interior surface of the suitcase, wherein the liner attachment assembly includes a grip member that is rotated a predetermined amount to move the liner attachment assembly from an unlocked position to a locked position, wherein when the liner attachment assembly is in the locked position, the interior liner is secured to the suitcase and wherein when the liner attachment assembly is in the unlocked position, the liner is allowed to be removed from the suitcase. Reinhold teaches: a liner attachment assembly that releasably engages a base attachment member ( Figure 3, element 15 attaches liner attachment to base attachment), wherein the liner attachment assembly (Figure 2) is permanently attached to the interior liner (Examiner is interpreting interior liner to be interior surface of base attachment, Figure 3 the interior surface attaches via element 15 to base attachment) and the base attachment member is permanently attached to an interior surface of the suitcase (Figure 3, Base attachment member is integrated as part of the base and therefore permanently attached) , wherein the liner attachment assembly (Figure 2) includes a grip member (Figure 2b, element 17) that is rotated a predetermined amount to move the liner attachment assembly from an unlocked position to a locked position, wherein when the liner attachment assembly is in the locked position, the interior liner is secured to the suitcase and wherein when the liner attachment assembly is in the unlocked position, (The rotation of the liner attachment assembly allows for the locking and unlocking, lines 339-341) the liner is allowed to be removed from the suitcase. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Reinhold to have a rotatable lock that can removably attach and detach the liner from the suitcase, thereby allowing the liner to be removed when necessary or locked in so that the liner does not fall out.
Regarding claim 27, Coene discloses a suitcase with a lid and base with an interior void in the lid and base.
But Coene fails to disclose the suitcase has a liner and liner attachment assembly. Reinhold teaches: The suitcase of claim 26, wherein the liner attachment assembly includes a tail member (Figure 2a, element 12, 13, 14, 15 and back portion of 11), a flange member (Figure 2a, element 11), and the grip member (Figure 2B, element 17), wherein the tail member (Figure 2a, element 12, 13, 14, 15 and back portion of 11) includes a tail body member (Figure 2a, element 12, 13, 14, 15 and back portion of 11) with a locking projection (13) extending outwardly from the tail body member (Figure 2a, element 12, 13, 14, 15 and back portion of 11)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Reinhold to have a liner attachment assembly that has a tail member, grip member and locking projections so that the lock that can removably attach and detach the liner from the suitcase, thereby allowing the liner to be removed when necessary or locked in so that the liner does not fall out.
Regarding claim 28, Coene discloses a suitcase with a lid and base with an interior void in the lid and base. 
Coene fails to disclose a liner with a liner attachment assembly that has tail body member have a generally cylindrical shape. Reinhold teaches: The suitcase of claim 27, wherein the tail body member have a generally cylindrical shape (Figure 2a, element 12 is cylindrical).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Reinhold to have a liner attachment with a cylindrical shape to allow for the liner attachment assembly to be rotated into a locked or unlocked position.
Regarding claim 29, Coene discloses a suitcase with a lid and base with an interior void in the lid and base.
Coene fails to disclose: a liner and a liner attachment with the locking projection comprises two locking projections that are arranged opposite each other. Reinhold teaches: The suitcase of claim 27, wherein the locking projection comprises two locking (13, Stop cam 14 is also a clocking projection because it stops the rotable from a closed position to an open position).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Reinhold to include locking projections on the liner attachment assembly to allow the liner attachment to lock on to the base attachment member securing the assembly to the suitcase.
Regarding claim 30, Coene discloses: a suitcase with a lid and base. Coene fails to disclose: each locking projection has at least one tapered surface. Reinhold teaches: The suitcase of claim 27, wherein each locking projection has at least one tapered surface (Locking projection is cylindrical and therefore tapered).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Reinhold to have the locking projections have a tapered surface so that they fit well into the rotable liner attachment assembly.
Regarding claim 31, Coene discloses a suitcase with a lid and base attached via hinges. 
Coene fails to disclose: the flange member includes a flange opening that receives a portion of the tail member, and wherein the grip member attaches to the portion of the tail member extending into the flange opening. Reinhold teaches: the suitcase of claim 27wherein the flange member includes a flange opening (Figure 2a, element 11) that receives a portion of the tail member (Figure 2a, element 12, 13, 14, 15 and back portion of 11), and wherein the grip member (Figure 2b, 17) attaches to the portion of (Figure 2a, element 12, 13, 14, 15 and back portion of 11) extending into the flange opening (Figure 2a, element 11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Reinhold to have a flange opening with a tail member and grip member to allow the user to turn and unlock or lock the liner attachment assembly thereby locking the liner in when it needs to be secured and unlocking the liner and detaching it from the suitcase when needed as well.
Regarding claim 33, Coene discloses a suitcase with lid and hinge assembly. 
But Coene fails to disclose: the base attachment member includes a first wall and a second wall, wherein each wall extends away from the interior surface of the base with a first end at the interior surface and a second end opposite the first end, wherein the first wall includes a first base locking projection located at the second end that extends toward the second wall and the second wall includes a second base locking projection located at the second end that extends toward the first wall, and wherein when the liner attachment assembly is in the locked position, the locking projection of the liner attachment assembly is at least partially positioned underneath the first base locking projection or the second base locking projection. Reinhold teaches: The suitcase of claim 26, wherein the base attachment member (Figure 3, Base attachment is part of the suitcase) includes a first wall (Figure K) and a second wall (Figure K), wherein each wall extends away from the interior surface of the base with a first end at the interior surface (Figure K, the walls extent outward from the interior surface of the base) and a second end opposite the first end (Figure K), wherein the first wall includes a first base (Figure K, part of base wall where element 15 meets first wall) located at the second end that extends toward the second wall and the second wall includes a second base locking projection located at the second end that extends toward the first wall (Figure K, part of base wall where element 15 meets second wall), and wherein when the liner attachment assembly (8) is in the locked position, the locking projection of the liner attachment assembly is at least partially positioned underneath the first base locking projection or the second base locking projection (When stop cam 14 in Figure 2 is stopped but Figure 4a ,Begrenzernut 23,  Figure 2 locking projection 13 of the liner will be  underneath the base locking projections on the first and second side walls, Figure K).

    PNG
    media_image9.png
    290
    581
    media_image9.png
    Greyscale

Figure K
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Reinhold to have base attachment members with base locking projections and liner locking attachments, where the linker attachment assembly is partially positioned underneath the first base lock projection, in order to form the locking mechanism that prevents the liner from becoming detached when locked in.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Coene (Publication No. 20150021132), McGraw (Patent No. 3,861,504) and Reinhold (Patent No. EP2412493) in view of Launder (Patent No US 2,455,069).
The suitcase of claim 27, Coene discloses a suitcase with a base and lid attached together via a hinge and latch. 
Coene fails to disclose: the liner attachment assembly is moved to the locked position from the unlocked position by rotating the grip member approximately 90 degrees in a first direction, and the liner attachment assembly is moved to the unlocked position from the locked position by rotating the grip member approximately 90 degrees in a second direction, wherein the second direction is opposite the first direction. Launder teaches: The suitcase of claim 27, wherein the liner attachment assembly is moved to the locked position from the unlocked position by rotating the grip member approximately 90 degrees in a first direction, and the liner attachment assembly is moved to the unlocked position from the locked position by rotating the grip member approximately 90 degrees in a second direction, wherein the second direction is opposite the first direction ( Figure 5 shows the device in an unlocked position element 5 is on the top, Figure 6 shows the device rotated 90 degrees so element 5 is on the right and the device is now in the locked position).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Coene to incorporate the teachings of Launder to have a rotable lock that rotates 90 degrees to lock and unlock to make it quick and easy for the user to lock and unlock the suitcase.


Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asenbauer (Patent No. 3, 464,579) (Latch Assembly);
Levine (Patent No. US 2183121) (Liner attachment assembly);
Lewis (Patent No. US 3009193) ( Hinge assembly);
Kazmark (Patent No. US 5590891) ( Handle assembly);
Serio (Publication No. US 2003/0111476) (latch recess);
Parker (Patent No. US 6955381) (Latch); 
Moussatche (Patent No. US20120103740) (handle assembly);
Scicluna (Publication No. US20150150347) ( wheel assembly);
Tonelli (Publication No. US 20160183651) (Ribs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733